Title: To George Washington from Colonel Jacob Bayley, 26 February 1776
From: Bayley, Jacob
To: Washington, George

 

Sir
Newbury [Vt.] 26th February 1776

The Views I had in sending Men from hence to Canada was as follows.
That I had a Rumour of General Montgomerys Defeat at Quebec, but no Certainty, I wanted to know, that we might do every thing in our Power to strengthen and Encourage them.
That they in Canada might know that help even from Cambridge might be soon and Certain with them—And that Your Excellency might have some Certainty that the Plan I proposed to Colo: Little some time since to make a Road to Canada by way of Misisque was not founded on imagination or out of selfish Views, which may be suggested as I live near the Line the Road must go.
I have also sent inclosed the Journal of the Men who went over as also a Copy of my Letter to Genl Wooster, with his Answer to satisfy your Excellency of the View I had, and can further assure Your Excellency that a Post may go from hence to Montreal without any difficulty or Obstruction the Point from hence is nearly N. West—I must beg Your Excellencys Pardon for troubling you with this Letter and beg leave to Subscribe myself Your Excellency’s most Obt hble Servt

Jacob Bayley

